      Case 2:19-cv-11398-JTM-DMD Document 53 Filed 10/30/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



AARON MEYER, ET AL.                                                 CIVIL ACTION


VERSUS                                                              NO: 19-11398


BRIAN JENCKS, SUMMERFORD                                           SECTION: “H”
TRUCK LINE, INC., and
ARCH INSURANCE CO.

                               ORDER AND REASONS
       Before the Court is Defendants Brian Jencks, Summerford Truck Line,
Inc., and Arch Insurance Co.’s Motion for Partial Summary Judgment (Doc.
41). For the following reasons, the Motion is GRANTED.


                                      BACKGROUND
       This matter arises out of a vehicular collision that occurred on August 1,
2018. Following the collision, Aaron J. Meyer, individually and on behalf of his
minor children, Addison Meyer and Auburn Meyer (collectively “Plaintiffs”),
filed a Petition for Damages1 against Defendants, Brian D. Jencks (“Jencks”),
Summerford Truck Line, Inc. (“Summerford”), and Arch Insurance Company
(collectively “Defendants”), alleging that Plaintiffs were severely injured when


1Plaintiffs initially filed suit in Louisiana state court. Defendants removed the suit to federal
court on June 27, 2019.
                                               1
        Case 2:19-cv-11398-JTM-DMD Document 53 Filed 10/30/20 Page 2 of 7




the tractor-trailer operated by Jencks slammed into the passenger side of
Plaintiffs’ vehicle. Plaintiffs contend that the injury was caused by (1) the
negligence of Jencks, who operated the vehicle while in the course and scope of
his employment with Summerford, and (2) Summerford, who owned the vehicle
and supervised Jencks. Plaintiffs brought claims against Jencks for negligence
and claims against Summerford for negligence and vicarious liability.
Specifically, Plaintiffs allege that:
         “The proximate cause of the above-referenced accident was the
         negligence and fault of Defendant, SUMMERFORD TRUCK
         LINE, INC., through respondeat superior and/or through its
         direct negligence which includes but is not limited to the
         following non-exclusive particulars: (1) Failure to establish
         adequate rules, regulations, and procedures for its hired drivers;
         (2) Allowing inexperienced or untrained agents, servants,
         contractors, lessors, or employees, and specifically Brian D.
         Jencks, to operate tractor-trailers on its behalf; (3) Failure to
         adequately         and       effectively      supervise        its
         contractors/lessors/employees/drivers, and specifically Brian D.
         Jencks[.]”2

Further, Plaintiffs claim that Arch Insurance Company is liable because it
provided an insurance policy to Jencks and/or Summerford on the date of this
accident.
         Defendants do not contest that Jencks was operating a Summerford-
owned vehicle while in the course and scope of his employment with
Summerford. As such, Defendants now move for Partial Summary Judgment
on the grounds that Plaintiffs are precluded from recovery against


2   Doc. 1-2 at ¶ 5 (emphasis added).
                                         2
      Case 2:19-cv-11398-JTM-DMD Document 53 Filed 10/30/20 Page 3 of 7




Summerford for Summerford’s               alleged “direct negligence.” Specifically,
Defendants contend that when an employer admits, as it has here, that the
employee was in the course and scope of his employment when the alleged
negligence occurred, the plaintiffs cannot maintain both a direct negligence
claim and a vicarious liability claim against the employer. Accordingly,
Defendants request dismissal of Plaintiffs’ direct negligence claim against
Summerford.
       Although Plaintiffs have not filed an opposition to Defendants’ Motion,
the Court may not simply grant the instant Motion as unopposed. The Fifth
Circuit approaches the automatic                grant of dispositive          motions with
considerable aversion.3 Instead, the Court will consider the merits of
Defendants’ arguments.


                                  LEGAL STANDARD
       Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” 4 A genuine issue of
fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.”5


3 See, e.g., Servicios Azucareros de Venezuela, C.A. v. John Deere Thibodeaux, Inc., 702
F.3d 794, 806 (5th Cir. 2012); Johnson v. Pettiford, 442 F.3d 917, 918 (5th Cir. 2006) (per
curiam); John v. State of La. (Bd. of Trs. for State Colls. and Univs.), 757 F.2d 698, 7 09 (5th
Cir. 1985).
4 Fed. R. Civ. P. 56(c).
5 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                               3
      Case 2:19-cv-11398-JTM-DMD Document 53 Filed 10/30/20 Page 4 of 7




       In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor.6 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 7 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.”8 “In response to a
properly supported motion for summary judgment, the nonmovant must
identify specific evidence in the record and articulate the manner in which that
evidence supports that party’s claim, and such evidence must be sufficient to
sustain a finding in favor of the nonmovant on all issues as to which the
nonmovant would bear the burden of proof at trial.”9 “We do not . . . in the
absence of any proof, assume that the nonmoving party could or would prove
the necessary facts.”10 Additionally, “[t]he mere argued existence of a factual
dispute will not defeat an otherwise properly supported motion.” 11




6 Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528 (5th Cir. 1997).
7 Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
8 Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).
9 John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.

2004) (internal citations omitted).
10 Badon v. RJR Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
11 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).

                                              4
      Case 2:19-cv-11398-JTM-DMD Document 53 Filed 10/30/20 Page 5 of 7




                               LAW AND ANALYSIS
       Defendants ask this court to dismiss Plaintiffs’ direct negligence claims
against Summerford. Defendants argue that when an employer admits that
the employee was acting within the course and scope of his employment, the
plaintiff cannot simultaneously pursue vicarious liability and direct negligence
claims against the employer.
       Louisiana law applies to this diversity action.12 Currently, there is no
binding precedent under Louisiana law controlling this issue.13 “If there is no
ruling by the state’s highest court on the specific question, the Court must
make an Erie guess as to how the state’s highest court would decide the
issue.”14 Several federal courts in Louisiana have recently engaged in making
an Erie guess on this issue and have sided with Defendant.15 Indeed, several
courts within the Fifth Circuit have held that a plaintiff cannot maintain a
direct negligence claim against an employer when the employer is vicariously
liable for the negligence of its employee.16


12 Seacor Holdings, Inc. v. Commonwealth Ins. Co., 635 F.3d 675, 681 (5th Cir. 2011).
13 Wright v. Nat’l Interstate Ins. Co., No. CV 16-16214, 2017 WL 5157537, at *2 (E.D. La.
Nov. 7, 2017).
14 Thomas v. Chambers, No. CV 18-4373, 2019 WL 1670745, at *6 (E.D. La. Apr. 17, 2019).
15 Id.; Wright, 2017 WL 5157537, at *2; Dennis v. Collins, No. CV 15-2410, 2016 WL 6637973,

at *8 (W.D. La. Nov. 9, 2016).
16 See Thomas, 2019 WL 1670745 (Vance, J.); Wright, 2017 WL 5157537, at *3 (Fallon, J.);

Pigott v. Heath, No. 18-9438, 2020 WL 564958, at *5 (E.D. La. Feb. 5, 2020) (Feldman, J.);
Andry v. Werner Enterprises of Nebraska, No. 19-11340, 2020 WL 419296, at *1 (E.D. La.
Jan. 27, 2020) (Guidry, J.); Watson v. Jones, No. 19-2219, 2020 WL 3791894 *1, *4 (E.D. La.
July 7, 2020) (Lemelle, J.); see also Vaughn v. Taylor, No. 18-1447, 2019 WL 171697, at *3
(W.D. La. Jan. 10, 2019); Franco v. Mabe Trucking Co., Inc., No. 17-871, 2018 WL 6072016,
at *4 (W.D. La. Nov. 20, 2018); Dennis v. Collins, 2016 WL 6637973, at *7; Wilcox v. Harco
Int’l Ins., No. 16-187, 2017 WL 2772088, at *3 (M.D. La. June 26, 2017).
                                            5
      Case 2:19-cv-11398-JTM-DMD Document 53 Filed 10/30/20 Page 6 of 7




       In Thomas v. Chambers, the plaintiff was injured in a car accident
involving a tractor-trailer operated by Randall Chambers, an employee of
God’s Way Trucking, LLC (“God’s Way”).17 Plaintiff brought claims against
Chambers for his negligence and against God’s Way for vicarious liability and
for negligently hiring, training, supervising, and entrusting Chambers.18 The
Thomas court held “that plaintiffs may not maintain both a direct negligence
claim against God’s Way and a claim that God’s Way is vicariously liable for
Chambers’s negligence, because God’s Way readily admits that it is vicariously
liable for Chambers’s alleged negligence.”19
       In so holding, the court made an Erie guess in reliance on the Louisiana
Third Circuit Court of Appeal’s decision in Libersat v. J & K Trucking, Inc.20
In Libersat, the Third Circuit held that the district court did not err in failing
to instruct the jury on the employer’s duty regarding hiring and training when
it “equated respondeat superior to all possible theories of recovery.”21 The court
explained that:
       If Mr. Mitchell [the employee] breached a duty to the Appellants,
       then Patterson [his employer] is liable under the theory of
       respondeat superior. If Mitchell did not breach a duty to the
       Appellants, then no degree of negligence on the part of Patterson
       in hiring Mitchell would make Patterson liable to the Appellants. 22




17 Thomas, 2019 WL 1670745, at *1.
18 Id.
19 Id. at *7.
20 772 So. 2d 173 (La. App. 3 Cir. 2000).
21 Id. at 179.
22 Id.

                                            6
      Case 2:19-cv-11398-JTM-DMD Document 53 Filed 10/30/20 Page 7 of 7




Judge Vance “reasoned that, if a jury charge on the employer’s standard of care
is unnecessary under the scenario at issue, then summary judgment on direct
negligence claims is also appropriate.”23
      This Court has twice now followed the reasoning articulated in Thomas
and dismissed direct negligence claims against employers where vicarious
liability was established.24 Accordingly, as Plaintiffs have not provided this
Court with any case reaching a contrary conclusion, Plaintiffs’ claims for direct
negligence against Summerford are hereby dismissed.


                                    CONCLUSION
      For the forgoing reasons, Defendants’ Motion for Partial Summary
Judgment is GRANTED, and Plaintiffs’ claims for direct negligence against
Summerford Truck Line, Inc. are DISMISSED WITH PREJUDICE.


             New Orleans, Louisiana this 30th day of October, 2020.



                                         ____________________________________
                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE




23 Giles v. ACE Am. Ins. Co., No. CV 18-6090, 2019 WL 2617170, at *2 (E.D. La. June 26,
2019) (discussing Thomas, 772 So. 2d 173).
24 See Jones v. Nat’l Liab. & Fire Ins. Co., No. CV 19-4353, 2020 WL 1332944, at *1 (E.D.

La. Mar. 23, 2020) (Milazzo, J.); Coffey v. Knight Refrigerated, LLC, No. 19-3981, 2019 WL
5684258, at *3 (E.D. La. Nov. 1, 2019) (Milazzo, J.).
                                            7
